Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, in line 2, “o” should be removed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 3-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11, 228, 758.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: instant claims 1, 3, 5, 6, 19, 20 and 21 recite “obtaining an image …” and claims 1, 3, 4, 17, 18 and 19 of Patent No. 11, 228, 758 recite “obtaining a display image …”;  the broadest reasonable interpretation of “an image” and “a display image” typically can be considered equivalent to an image, and whereby the elements of instant claims 1 and 3-21 are fully anticipated by claims 1-19 of Patent No. 11, 228, 758, and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Instant application claim 1
Patent No. 11, 228, 758 claim 1
An imaging method, comprising:
An imaging method, comprising:
acquiring, at a specified imaging time, a pulse sequence in a time period before the specified imaging time, with regard to each pixel of a plurality of pixels
acquiring, at a specified imaging time, a pulse sequence in a time period before the specified imaging time, with regard to each pixel of a plurality of pixels
calculating a pixel value of the pixel according to the pulse sequence
calculating a pixel value of the pixel according to the pulse sequence
obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time
obtaining a display image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time


Instant application claim 3
Patent No. 11, 228, 758 claim 1
wherein the calculating a pixel value of 15the pixel according to the pulse sequence comprises: acquiring a length of time interval between adjacent pulses in the pulse sequence, calculating an intensity value corresponding to the time interval according to the length of the time interval, and obtaining a first accumulated pixel value according to one or more intensity values; 20wherein the obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time comprises: obtaining the image at the specified imaging time according to the first accumulated pixel value at a pixel position corresponding to each pixel of the plurality of pixels
wherein the calculating a pixel value of the pixel according to the pulse sequence comprises: acquiring a length of time interval between adjacent pulses 
in the pulse sequence, calculating an intensity value corresponding to the time interval according to the length of the time interval, and obtaining a first accumulated pixel value according to 
one or more intensity values; wherein the obtaining a display image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time comprises: obtaining a display image at the specified imaging time according to the first accumulated pixel value at a pixel position corresponding to each pixel of the plurality of pixels


Instant application claim 4
Patent No. 11, 228, 758 claim 2
wherein the acquiring a length of time interval between adjacent pulses in the pulse sequence, calculating an intensity value corresponding to the time interval according to the length of the time interval, and obtaining a first accumulated pixel value according to one or more intensity values comprises: 30accumulating at least one intensity value before the specified imaging time to obtain the first accumulating pixel value
wherein the acquiring a length of time interval between adjacent pulses in the pulse sequence, calculating an intensity value corresponding to the time interval according to the length of the time 
interval, and obtaining a first accumulated pixel value according to 
one or more intensity values comprises: accumulating at least one intensity value before the specified imaging time to 
obtain the first accumulating pixel value


Instant application claim 5
Patent No. 11, 228, 758 claim 3
wherein the obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with 43pixel values of the plurality of pixels at the specified imaging time comprises: setting a first specific amount corresponding to the specified imaging time of the pixel position, and summing the first specific amount and the first accumulated pixel value to obtain a first pixel value of the pixel position; and 5obtaining the image at the specified imaging time according to the first specific amount at pixel positions corresponding to the plurality of pixels
wherein the obtaining a display image at the specified imaging time according to a 
space arrangement of the pixels, in accordance with pixel values of the 
plurality of pixels at the specified imaging time comprises: setting a first specific amount corresponding to the specified imaging time of the pixel position, and summing the first specific amount and 
the first accumulated pixel value to 
obtain a first pixel value of the pixel 
position; and obtaining a displaying image at the specified imaging time according to the first specific amount at pixel positions corresponding to the plurality of pixels


Instant application claim 6
Patent No. 11, 228, 758 claim 4
wherein the obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time comprises: 10comparing the first pixel value with a pixel threshold range, and obtaining a second specific amount by adjusting the first specific amount; summing the first accumulated pixel value and the second specific amount to obtain a second pixel value of the pixel position; and obtaining the image at the specified imaging time according to the second pixel 15value at pixel positions corresponding to the plurality of pixels
wherein the obtaining a display image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time comprises: comparing the first pixel value with a pixel threshold range, and obtaining a second specific amount by adjusting the first specific amount; summing the first accumulated pixel value and the second specific amount to obtain a second pixel value of the pixel position; and obtaining a displaying image at the specified imaging time according to the second pixel value at pixel positions corresponding to the plurality of pixels


Instant application claim 7
Patent No. 11, 228, 758 claim 5
further comprising: determining an accumulated time duration before the specified imaging time; wherein the acquiring a length of time interval between adjacent pulses in the pulse sequence, calculating an intensity value corresponding to the time interval according to 20the length of the time interval, and obtaining a first accumulated pixel value according to one or more intensity values, comprises: acquiring at least one intensity value corresponding to at least one time interval during the accumulated time duration; calculating at least one attenuation value of the at least one intensity value after it is 25attenuated when reaching the specified imaging time; summing the at least one attenuation value to obtain the first accumulated pixel value
further comprising: determining an accumulated time duration before the specified imaging time; wherein the 
acquiring a length of time interval between adjacent pulses in the pulse sequence, calculating an intensity value corresponding to the time interval according to the length of the time interval, and obtaining a first accumulated pixel value according to one or more intensity values, comprises: acquiring at least one intensity value corresponding to at least one time interval during the accumulated time duration; calculating at least one attenuation value of the at least one intensity value after it is attenuated when reaching the specified imaging time; summing the at least one attenuation value to obtain the first accumulated pixel 
value


Instant application claim 8
Patent No. 11, 228, 758 claim 6
further comprising: setting the first accumulated pixel value at 0 if there is no fired pulse in the 30accumulated time duration
further comprising: setting the first accumulated pixel value at 0 if there is no fired pulse in the accumulated time duration


Instant application claim 9
Patent No. 11, 228, 758 claim 7
wherein an input pulse signal at the pixel position can change first accumulated pixel values or first specific amounts at one or more other pixel positions
wherein an input pulse signal at the pixel position can change first accumulated pixel values or first specific amounts at one or more other pixel positions


Instant application claim 10
Patent No. 11, 228, 758 claim 8
wherein a first pixel value at the pixel position can change second specific amounts or pixel values at one or more other pixel positions
wherein a first pixel value at the pixel position can change second specific amounts or pixel values at one or more other pixel positions


Instant application claim 11
Patent No. 11, 228, 758 claim 9
wherein the comparing the first pixel 5value with a pixel threshold range, and obtaining a second specific amount by adjusting the first specific amount comprises: obtaining the second specific amount by adjusting the value of the first specific amount if the first pixel value is not within the pixel threshold range; and determining the first specific amount as the second specific amount if the first pixel 10value is within the pixel threshold range
wherein the comparing the first pixel value with a pixel threshold range, and obtaining a second specific amount by adjusting the first specific amount comprises: obtaining the second specific amount by adjusting the value of the first specific amount if the first pixel value is not within the pixel threshold range; and determining the first specific amount as the second specific amount if the first pixel value is within the pixel threshold range


Instant application claim 12
Patent No. 11, 228, 758 claim 10
wherein the pixel threshold range is set as a fixed value.
wherein the pixel threshold range is set as a fixed value


Instant application claim 13
Patent No. 11, 228, 758 claim 11
wherein the pixel threshold range is determined based on normalized global pixel values
wherein the pixel threshold range is determined based on normalized global pixel values


Instant application claim 14
Patent No. 11, 228, 758 claim 12
wherein the pixel threshold range is determined based on an ideal dynamic range of image
wherein the pixel threshold range is determined based on an ideal dynamic range of image


Instant application claim 15
Patent No. 11, 228, 758 claim 13
wherein the setting the first specific amount comprises: setting the first specific amount as a fixed value
wherein the setting the first specific amount comprises: setting the first specific amount as a fixed value


Instant application claim 16
Patent No. 11, 228, 758 claim 14
wherein the at least one intensity value is a function in which the at least one pixel value is attenuated at a fixed ratio with the time interval
wherein the at least one intensity value is a function in which the at least one pixel value is attenuated at a fixed ratio with the time interval


Instant application claim 17
Patent No. 11, 228, 758 claim 15
wherein the at least one intensity value is o a function in which the at least one pixel value is attenuated at a fixed 25magnitude with the time interval
wherein the at least one intensity value is a function in which the at least one pixel value is attenuated at a fixed magnitude with the time interval


Instant application claim 18
Patent No. 11, 228, 758 claim 16
wherein the at least one pixel value is a function in which the at least one pixel value is attenuated by being decreased with a decreasing part of the function with the time interval
wherein the at least one pixel value is a function in which the at least one pixel value is attenuated by being decreased with a decreasing part of the function with the time interval


Instant application claim 19
Patent No. 11, 228, 758 claim 17
wherein the obtaining the image at the 30single pulse-firing time according to the second pixel value at pixel positions corresponding to the plurality of pixels comprises: filtering the second pixel value based on a temporal neighbor relationship of the pixel values at the pixel position; 45obtaining the image at the specified imaging time according to the filtered second pixel value
wherein the obtaining a displaying image at the single pulse-firing time according to the second pixel value at pixel positions corresponding to the plurality of pixels comprises: filtering the second pixel value based on a temporal neighbor relationship of the pixel values at the pixel position; obtaining a displaying image at the specified imaging time according to the filtered second pixel value


Instant application claim 20
Patent No. 11, 228, 758 claim 18
wherein the obtaining the image at the single pulse-firing time according to the second pixel value at pixel positions 5corresponding to the plurality of pixels comprises: filtering the second pixel value based on a spatial neighbor relationship of the pixel values at the pixel position; obtaining the image at the specified imaging time according to the filtered second pixel value
wherein the obtaining a displaying image at the single pulse-firing time according to the second pixel value at pixel positions corresponding to the plurality of pixels comprises: filtering the second pixel value based on a spatial neighbor relationship of the pixel values at the pixel position; obtaining a displaying image at the specified imaging time according to the filtered second pixel value


Instant application claim 21
Patent No. 11, 228, 758 claim 19
An imaging device, comprising:
An imaging device, comprising:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the device to perform at least the following:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the device to perform at least the following:
acquiring, at a specified imaging time, a pulse sequence in a time period before the 15specified imaging time, with regard to each pixel of a plurality of pixels
acquiring, at a specified imaging time, a pulse sequence in a time period before the specified imaging time, with regard to each pixel of a plurality of pixels
calculating a pixel value of the pixel according to the pulse sequence
calculating a pixel value of the pixel according to the pulse sequence
obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time
obtaining a display image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Dependent claim 3 depends from independent claim 1. Claim 1 recites “obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time …”. Further, claim 3 recites “wherein the obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time …”. 
Dependent claim 5 depends from dependent claim 3 and recites “wherein the obtaining an image at the specified imaging time according to a space arrangement of the pixels …”. 
Dependent claim 6 depends from dependent claim 5 and recites “wherein the obtaining an image at the specified imaging time according to a space arrangement of the pixels …”.
The issue is persons of ordinary skill in the art is not able to distinguish each of “an image” recited in each claim. Therefore, claims 3 and 5-6 are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 4, 7-20 are rejected because they depend upon dependent claim 3, 5 and 6.	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (U.S. Patent Application Publication 2004/0046882 A1) in view of YOKOSAWA et al (U.S. Patent Application Publication 2015/0022210 A1).

	Regarding claim 1, Nakano discloses an imaging method, comprising: 
acquiring, at a specified imaging time (FIGS. 1, 2 and 5; paragraph [0038], during the horizontal effective scanning period only those signals coming from a pixel area with the horizontal width conforming to the aspect ratio of the television system), a pulse sequence in a time period before the specified imaging time, with regard to each pixel of a plurality of pixels (Paragraph [0038], the signals read out during the vertical effective scanning period correspond to an area having 960 of the 1200 vertically arranged pixels and a horizontal width of 1600 pixels, as shown shaded at A in FIG. 5; paragraphs [0034]-[0035], FIG. 3 shows the sequence of pulse corresponding to the vertical effective scanning period);  
5obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time (Paragraph [0044], the charges mixed by the horizontal transfer unit 33 are read out by driving the horizontal transfer unit 33 during the horizontal effective scanning period. With the above operations, the signal charges of all pixels on the image sensing device can be read out in a manner conforming to the television system. The output signal from the image sensing device 3 is, as during the moving image photographing, adjusted in gain by the gain adjust circuit 5 and converted by the A/D conversion circuit 6 into a digital signal, which is then subjected to the color signal processing and the luminance signal processing in the signal processing circuit 7 before being entered into the vertical interpolation circuit 8).
Paragraphs [0036]-[0037] of Nakano describe that the signal processing circuit performs color signal processing and luminance signal processing, such as generation of color signals, gamma correction, white balance processing and outline enhancement. The image sensing device in this embodiment has an array of vertical stripes of yellow (Ye), green (G) and cyan (Cy) color filters, so the color signals for Ye, G and Cy are obtained as a series of color points from one line of output signals at all times no matter how many pixels are vertically combined. Then the luminance signals and the color difference signals are then entered through the vertical interpolation circuit into the horizontal interpolation circuit.
However, Nakano does not specifically disclose calculating a pixel value of the pixel according to the pulse sequence.
In the similar field of endeavor, YOKOSAWA discloses (FIG. 1 shows a typical configuration of the MRI apparatus 100 for implementing the foregoing, according to the present embodiment; paragraph [0033], as illustrated in FIG. 2, the computer 110 of the present embodiment is provided with an imager 210 that performs measurement according to the predetermined pulse sequence and reconstructs an image, and an image processor 220 that subjects the image being reconstructed to an arithmetic processing so as to obtain a parameter image) calculating a pixel value of the pixel according to the pulse sequence (FIG. 3 shows one example of the DWI pulse sequence; paragraph [0045], FIG. 4 is a flow of the image processing of the present embodiment.  It is assumed here that the number of the application directions of the MPG pulse 303 is M … The imager 210 obtains a predetermined number of (here, MxN) diffusion weighted images according to the DKI pulse sequence, and thereafter starts the image processing, upon receipt of an instruction from a user; paragraph [0046], the ROI setter 221 sets a region of interest on the diffusion weighted images being obtained (step S1101); paragraph [0047], each part of the image processor 220 executes the processing from the step S1103 to the step S1107 described below, with respect to each application direction of the MPG pulse 303 at the time of acquisition, as to each pixel in the region of interest of the MxN diffusion weighted images (steps S1102 and S1103); paragraph [0048], the parameter estimator 222 uses the pixel value of the pixel p (p is an integer between or equal to 1 and P) of the plural (N) diffusion weighted images with various b-values, in the application direction m (m is an integer between or equal to 1 and M) of the MPG pulse 303 at the time of acquisition, and estimates as the diffusion parameter, the diffusion coefficient ADC and the kurtosis coefficient AKC of the pixel p (step S1104).  Next, the discriminator 223 determines whether or not the diffusion parameter being estimated meets the predetermined constraint condition (step S1105); paragraph [0049], in the case where the diffusion parameter being estimated does not meet the constraint condition, the pixel value corrector 224 corrects the value of the pertinent pixel p of the N diffusion weighted images (step S1106), and the parameter estimator 222 uses thus corrected pixel value to re-estimate the diffusion parameter (the diffusion coefficient ADC and the kurtosis coefficient AKC) of the pixel p (step S1107); paragraph [0050], the image generator 225 generates a parameter image such as a mean diffusivity image and a mean kurtosis image, using the diffusion parameter estimated for each pixel in each application direction of the MPG pulse 303 (step S1110)).
Nakano and YOKOSAWA are analogous art because both pertain to utilize the image processing by using a pulse sequence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the signal processing taught by Nakano incorporate the teachings of YOKOSAWA, and applying the image processing taught by YOKOSAWA to execute the pulse sequence corresponding to the image; calculate and correct each value of the pixel according to the pulse sequence to produce an output signal conforming to the television system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nakano according to the relied-upon teachings of YOKOSAWA to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Nakano in view of YOKOSAWA discloses everything claimed as applied above (see claim 1), and Nakano further disclose wherein the calculating a pixel value of 10the pixel according to the pulse sequence comprises: 
	calculating a quantity of pulses in a fixed period of time before the specified imaging time, obtaining the pixel value according to the quantity of pulses (FIG. 1; paragraph [0033], in this embodiment, to realize the image stabilizing function described later, four vertically arranged pixels are mixed together during motion image taking mode.  When four vertically arranged pixels are to be cyclically mixed together, the signals from the area of 960 pixels (=240 scanning lines.times.4 pixels) out of the 1200 vertically arranged pixels are used as effective signals. As shown in FIGS. 3 and 5, the vertical effective scanning period. Thus, the quantity of pulses in the vertical effective scanning period is calculated).

	Regarding claim 21, Nakano discloses an imaging device (FIG. 1; paragraph [0029], an electric camera), comprising: 
at least one processor (Paragraph [0030], 11 a control circuit to control these constitutional elements according to the operating state); and 
cause the device to perform at least the following: 
acquiring, at a specified imaging time (FIGS. 1, 2 and 5; paragraph [0038], during the horizontal effective scanning period only those signals coming from a pixel area with the horizontal width conforming to the aspect ratio of the television system), a pulse sequence in a time period before the specified imaging time, with regard to each pixel of a plurality of pixels (Paragraph [0038], the signals read out during the vertical effective scanning period correspond to an area having 960 of the 1200 vertically arranged pixels and a horizontal width of 1600 pixels, as shown shaded at A in FIG. 5; paragraphs [0034]-[0035], FIG. 3 shows the sequence of pulse corresponding to the vertical effective scanning period); 
20obtaining an image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time (Paragraph [0044], the charges mixed by the horizontal transfer unit 33 are read out by driving the horizontal transfer unit 33 during the horizontal effective scanning period. With the above operations, the signal charges of all pixels on the image sensing device can be read out in a manner conforming to the television system. The output signal from the image sensing device 3 is, as during the moving image photographing, adjusted in gain by the gain adjust circuit 5 and converted by the A/D conversion circuit 6 into a digital signal, which is then subjected to the color signal processing and the luminance signal processing in the signal processing circuit 7 before being entered into the vertical interpolation circuit 8).
Paragraphs [0036]-[0037] of Nakano describe that the signal processing circuit performs color signal processing and luminance signal processing, such as generation of color signals, gamma correction, white balance processing and outline enhancement. The image sensing device in this embodiment has an array of vertical stripes of yellow (Ye), green (G) and cyan (Cy) color filters, so the color signals for Ye, G and Cy are obtained as a series of color points from one line of output signals at all times no matter how many pixels are vertically combined. Then the luminance signals and the color difference signals are then entered through the vertical interpolation circuit into the horizontal interpolation circuit.
However, Nakano does not specifically disclose at least one memory including computer program code, the at least one memory and the computer program 15code configured to, with the at least one processor, cause the device to perform at least the following: 
calculating a pixel value of the pixel according to the pulse sequence.
In the similar field of endeavor, YOKOSAWA discloses (FIG. 1 shows a typical configuration of the MRI apparatus 100 for implementing the foregoing, according to the present embodiment; paragraph [0033], as illustrated in FIG. 2, the computer 110 of the present embodiment is provided with an imager 210 that performs measurement according to the predetermined pulse sequence and reconstructs an image, and an image processor 220 that subjects the image being reconstructed to an arithmetic processing so as to obtain a parameter image) at least one memory including computer program code, the at least one memory and the computer program 15code configured to, with the at least one processor (Paragraph [0069], the computer 110 of the present embodiment is provided with a CPU, a memory, a storage, and the like, and the CPU loads the programs stored in the storage into the memory and executes the programs, so as to implement each of the functions described above), cause the device to perform at least the following: 
calculating a pixel value of the pixel according to the pulse sequence (FIG. 3 shows one example of the DWI pulse sequence; paragraph [0045], FIG. 4 is a flow of the image processing of the present embodiment.  It is assumed here that the number of the application directions of the MPG pulse 303 is M … The imager 210 obtains a predetermined number of (here, MxN) diffusion weighted images according to the DKI pulse sequence, and thereafter starts the image processing, upon receipt of an instruction from a user; paragraph [0046], the ROI setter 221 sets a region of interest on the diffusion weighted images being obtained (step S1101); paragraph [0047], each part of the image processor 220 executes the processing from the step S1103 to the step S1107 described below, with respect to each application direction of the MPG pulse 303 at the time of acquisition, as to each pixel in the region of interest of the MxN diffusion weighted images (steps S1102 and S1103); paragraph [0048], the parameter estimator 222 uses the pixel value of the pixel p (p is an integer between or equal to 1 and P) of the plural (N) diffusion weighted images with various b-values, in the application direction m (m is an integer between or equal to 1 and M) of the MPG pulse 303 at the time of acquisition, and estimates as the diffusion parameter, the diffusion coefficient ADC and the kurtosis coefficient AKC of the pixel p (step S1104).  Next, the discriminator 223 determines whether or not the diffusion parameter being estimated meets the predetermined constraint condition (step S1105); paragraph [0049], in the case where the diffusion parameter being estimated does not meet the constraint condition, the pixel value corrector 224 corrects the value of the pertinent pixel p of the N diffusion weighted images (step S1106), and the parameter estimator 222 uses thus corrected pixel value to re-estimate the diffusion parameter (the diffusion coefficient ADC and the kurtosis coefficient AKC) of the pixel p (step S1107); paragraph [0050], the image generator 225 generates a parameter image such as a mean diffusivity image and a mean kurtosis image, using the diffusion parameter estimated for each pixel in each application direction of the MPG pulse 303 (step S1110)).
Nakano and YOKOSAWA are analogous art because both pertain to utilize the image processing by using a pulse sequence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electric camera taught by Nakano incorporate the teachings of YOKOSAWA, and applying the computer system taught by YOKOSAWA to have memory storage including program codes and allow the control circuit of the electric camera to load the programs stored in the memory and execute the pulse sequence corresponding to the image; calculate and correct each value of the pixel according to the pulse sequence to produce an output signal conforming to the television system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nakano according to the relied-upon teachings of YOKOSAWA to obtain the invention as specified in claim.

Examiner’s Comment
Claims 3-20 have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616